Exhibit 10

 

Execution Copy

 

PURCHASE AND SALE AGREEMENT

 

between

 

IMPERIAL SUGAR COMPANY

a Texas corporation,

 

Imperial Sweetener Distributors, Inc.

a Texas corporation,

 

Fort Bend Utilities

a Texas corporation,

 

Imperial-Savannah LP

a Delaware limited partnership,

 

as Sellers

 

and

 

CHEROKEE SUGAR LAND, L.P.

a Delaware limited partnership

 

as Purchaser

 

Dated: April 19, 2005



--------------------------------------------------------------------------------

Table of Contents

 

               Page


--------------------------------------------------------------------------------

ARTICLE 1    AGREEMENT OF SALE

   1      1.1      Land    1      1.2      Improvements    1      1.3     
Personal Property    1      1.4      Other Assets    1

ARTICLE 2    PURCHASE PRICE

   2      2.1      Amount    2      2.2      Deposit    2      2.3     
Independent Consideration    2      2.4      Payment    2

ARTICLE 3    DUE DILIGENCE

   2      3.1      Due Diligence Period    2      3.2      Inspection and Access
   3      3.3      Delivery of Preliminary Documents    4      3.4      Title
Review    4      3.5      Approval/Disapproval of Due Diligence    5      3.6  
   Reimbursement for Special District    5      3.7      Service Contracts    5
     3.8      Employees    5

ARTICLE 4    CONDITIONS PRECEDENT

   6      4.1      Purchaser’s Conditions    6      4.2      Sellers’ Conditions
   7

ARTICLE 5    SELLERS’ REPRESENTATIONS AND WARRANTIES

   7      5.1      Sellers’ Representations and Warranties    7      5.2     
Representations and Warranties of Purchaser    8      5.3      Survival of
Representations and Warranties    8

ARTICLE 6    PURCHASER’S RELEASE AND INDEMNITY

   9

ARTICLE 7    DISCLAIMERS, RELEASE AND INDEMNITY

   10      7.1      Disclaimers by Sellers    10      7.2      Sale “As Is,
Where Is.”    11      7.3      Survival    11

ARTICLE 8    SELLERS’ PRE-CLOSING COVENANTS

   12      8.1      New Contracts; Rezoning    12      8.2      Insurance    12
     8.3      No Transfers    12      8.4      No New Construction; No
Demolition    12      8.5      Removal of Equipment and Certain Personal
Property    12

 

i



--------------------------------------------------------------------------------

     8.6      Cooperation Regarding Special District    13

ARTICLE 9    CLOSING

   13      9.1      Closing Date.    13      9.2      Sellers’ Deposit of
Documents    14      9.3      Title Policy    14      9.4      Purchaser’s
Deposit of Documents and Funds    14      9.5      Default, Termination and
Remedies.    15      9.6      Prorations    16

ARTICLE 10    DAMAGE, DESTRUCTION AND CONDEMNATION

   17

ARTICLE 11    GENERAL

   18      11.1      Notices    18      11.2      Entire Agreement    19     
11.3      Amendments and Waivers    19      11.4      Invalidity of Provision   
19      11.5      References    19      11.6      Governing Law    19     
11.7      Confidentiality and Publicity    19      11.8      Time    20     
11.9      Attorneys’ Fees    20      11.10    Assignment    20      11.11   
Further Assurances    20      11.12    No Third Party Beneficiaries    20     
11.13    Remedies Cumulative    20      11.14    Commissions, Indemnity    21  
   11.15    Counterparts    21 EXHIBITS:      EXHIBIT A        LAND DESCRIPTION
EXHIBIT B         ENVIRONMENTAL INDEMNITY ANNEXES:      ANNEX A        ESCROW
AGREEMENT ANNEX B         ENTRY AGREEMENT

 

ii



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement (the “Agreement”) is made as of April 19, 2005
(the “Effective Date”) between IMPERIAL SUGAR COMPANY, a Texas corporation,
IMPERIAL SWEETENER DISTRIBUTORS, INC., a Texas corporation, FORT BEND UTILITIES,
a Texas corporation, and IMPERIAL-SAVANNAH LP, a Delaware limited partnership
(each a “Seller” and collectively, the “Sellers”), and CHEROKEE SUGAR LAND,
L.P., a Delaware limited partnership (the “Purchaser”).

 

ARTICLE 1

AGREEMENT OF SALE

 

Subject to and on the terms and conditions of this Agreement, Sellers agree to
sell to Purchaser, and Purchaser agrees to purchase from Sellers, all of the
following (collectively, the “Property”):

 

1.1 Land. The real property bordering U.S. Highway 90A, Sugar Land, Texas,
consisting of Parcels A through E more particularly described in Exhibit A
attached hereto, together with (a) all privileges, rights, easements and
appurtenances belonging to such real property, including, without limitation,
all minerals, oil, gas and other hydrocarbon substances on and under the real
property, (b) all development rights, air rights, water and water rights
relating to the real property, and (c) all right, title and interest of Sellers
in and to any streets, alleys, passages, other easements and other rights-of-way
or appurtenances included in, adjacent to or used in connection with such real
property, all subject to the encumbrances set forth in Exhibit A and only to the
extent that Sellers actually have an interest in such real property
(collectively, the “Land”).

 

1.2 Improvements. Any and all buildings, structures, systems, facilities,
fixtures, fences and parking areas located on the Land (collectively, the
“Improvements”).

 

1.3 Personal Property. Any and all machinery, equipment and other personal
property located on the Land or Improvements at the time of Closing (the
“Personal Property”), it being understood and agreed that (i) Sellers shall have
the right to remove certain personal property from the Property prior to Closing
as provided in Section 8.5 hereof, and (ii) Sellers may, at their expense,
remove such other personal property from the Land or Improvements prior to
Closing as Sellers may elect in their discretion.

 

1.4 Other Assets. To the extent assignable, all of Sellers’ right, title and
interest, if any, in and to (a) all assignable warranties upon the Improvements,
(b) all plans, specifications, engineering drawings and prints relating to the
construction of the Improvements (the “Plans”), and (c) any governmental permits
and licenses pertaining to the ownership or occupancy of the Property.

 

1



--------------------------------------------------------------------------------

ARTICLE 2

PURCHASE PRICE

 

2.1 Amount. The purchase price (“Purchase Price”) for the Property shall be
Seven Million Dollars ($7,000,000).

 

2.2 Deposit. Within five (5) business days after execution hereof, Purchaser
shall deposit into escrow with Houston Title Company (hereinafter referred to as
the “Title Company”) the sum of $250,000.00 as an earnest money deposit (the
“Deposit”). The Title Company shall keep and release the Deposit as set forth in
the Escrow Agreement, attached hereto as Annex A. The Deposit shall be held in
an interest-bearing account with interest accruing to be added to and become a
part of the Deposit and which shall be applied against the Purchase Price at the
Closing. In the event of Purchaser’s written termination of this Agreement prior
to the end of the Due Diligence Period, the Title Company shall immediately
return the Deposit and any interest accrued thereon to Purchaser based solely
upon Purchaser’s unilateral instruction (and notwithstanding any contrary
instruction from Sellers), and the parties shall have no further liability to
each other except as otherwise provided herein. Notwithstanding the foregoing,
if Purchaser decides to terminate this Agreement, Purchaser shall give Sellers
ten (10) days written notice of such decision before seeking repayment of the
Deposit. In the event of Purchaser’s Default (as defined below), the Deposit
shall be disbursed in accordance with Section 9.5.4.

 

2.3 Independent Consideration. The sum of One Hundred Dollars ($100.00) (the
“Independent Consideration”) out of the Deposit is independent of any other
consideration provided hereunder, shall be fully earned by Sellers upon the
Effective Date hereof, and is not refundable to Purchaser under any
circumstances. Accordingly, if this Agreement is terminated for any reason by
either party, the Independent Consideration shall be paid by the Title Company
to Sellers.

 

2.4 Payment. Purchaser shall pay the Purchase Price to Sellers through escrow at
the Closing by wire transfer or other delivery of immediately available funds.

 

ARTICLE 3

DUE DILIGENCE

 

3.1 Due Diligence Period

 

3.1.1 Initial Due Diligence Period. The parties agree that there shall be an
initial due diligence period of sixty (60) days, which shall commence on the
date of this Agreement. During the initial sixty (60) day due diligence period,
Purchaser intends to negotiate with the State of Texas regarding the possible
acquisition by Purchaser of the 640-acre tract of land adjacent to the Property
that is commonly known as “Tract III.”

 

3.1.2 Additional Due Diligence Period. The initial due diligence period shall be
immediately followed by an additional due diligence period terminating one
hundred fifty (150) days after the termination of the initial due diligence
period. For purposes of this Agreement, the initial due diligence period and the
additional due diligence period shall be collectively referred to as the “Due
Diligence Period.” Purchaser shall have the entire

 

2



--------------------------------------------------------------------------------

Due Diligence Period in which to examine, inspect and investigate the Property
and, in Purchaser’s sole and absolute judgment and discretion, to determine
whether the Property is acceptable to Purchaser.

 

3.2 Inspection and Access. Purchaser acknowledges that it is Purchaser’s
responsibility to inspect and investigate the physical and environmental
condition of the Property and to determine whether the Property is suitable for
its purposes. During the Due Diligence Period and in accordance with the terms
of the Entry Agreement attached hereto as Annex B, Purchaser shall have
reasonable access to the Property for the purpose of conducting due diligence.
Such due diligence review may include architectural, engineering, geotechnical
and environmental inspections and tests, including intrusive but non-destructive
inspection and sampling, and any other inspections, studies or tests reasonably
required by Purchaser, pursuant to the terms set forth below. Purchaser’s right
of inspection shall include the right of Purchaser’s contractors and
representatives to enter the Property and take samples, make soil tests, and
otherwise investigate the Property at Purchaser’s request. Furthermore,
Purchaser shall be provided access to all reports, studies, files or other
materials in Sellers’ possession that pertain to the Property. Purchaser shall
keep the Property free and clear of any liens arising out of any activities by
or on behalf of Purchaser pursuant to its rights of inspection and access
pursuant to this Section 3.2, and Purchaser will indemnify, defend and hold
Sellers harmless from all claims and liabilities asserted against Sellers as a
result of any such entry by Purchaser, its agents, employees or representatives.
If any inspection or test disturbs the Property, Purchaser will, promptly and at
its sole cost and expense, restore the Property to substantially the same
condition as existed prior to any such inspection or test. Purchaser and its
agents, employees, and representatives shall, subject to the conditions and
limitations set forth above, have a continuing right of reasonable access to the
Property during the term of this Agreement for the purpose of examining the
Property and Purchaser shall have the right to conduct a “walk-through” of the
Property prior to the Closing upon prior notice to Sellers. The obligations of
the Purchaser pursuant to this paragraph shall survive the termination of this
Agreement.

 

Notwithstanding the foregoing, Purchaser shall not undertake any “intrusive”
environmental investigations (i.e., investigations involving boring or drilling
upon the Property, soil testing or water or groundwater testing, or activities
of a similar nature) without Sellers’ consent, such consent not to be
unreasonably withheld based upon good cause as evidenced by a “Phase I”
environmental site assessment prepared by a reputable, licensed, professional
environmental consultant reasonably satisfactory to Sellers. If consent is
granted, such testing or other activities shall be conducted only in accordance
with procedures submitted in writing to Sellers and approved by Sellers in
advance. Further, Purchaser shall not prior to the Closing contact any
governmental agency or instrumentality to disclose or discuss any information
regarding the Property without Sellers’ prior consent, such consent not to be
unreasonably withheld. Purchaser shall notify Sellers in advance of any
environmental investigations with respect to the Property and afford Sellers an
opportunity to be present at the time of any such investigation. Prior to the
Closing, Purchaser shall hold confidential all information it generates or
receives with respect to the Property and shall not disclose same to any third
party except on a reasonable “need to know” basis.

 

3



--------------------------------------------------------------------------------

3.3 Delivery of Preliminary Documents. Within ten (10) days after the Effective
Date (or prior to the later date hereinafter specified), Sellers shall deliver
to Purchaser, at Sellers’ expense, all of the documents described in the
remaining subsections of this Section 3.3 (collectively, the “Preliminary
Documents”).

 

3.3.1 Environmental Reports. Copies of all environmental reports, studies or
other documents in Sellers’ possession that include information regarding the
environmental condition of the Property, including specifically those reports
listed on Schedule 3.3.1 hereto.

 

3.3.2 Leases. Copies of all leases currently in effect regarding any portion of
the Property.

 

3.3.3 Survey. At least sixty (60) days prior to the expiration of the Due
Diligence Period, a current as-built survey of the Property prepared in
accordance with American Land Title Association standards (the “Survey”) by a
certified land surveyor acceptable to Purchaser, which survey shall be certified
to Purchaser and the Title Company in the form of a certificate acceptable to
the Title Company for the purpose of deleting any survey exception from the
Title Policy. The Survey shall contain a flood plain certification.

 

3.3.4 Title Commitment. At least sixty (60) days prior to the expiration of the
Due Diligence Period, a commitment for issuance of a TLTA form T-1 Owner’s
policy of Title Insurance by the Title Company covering the Property in the
amount of the Purchase Price (the “Title Commitment”), dated no earlier than the
Effective Date of this Agreement, setting forth all encumbrances, easements,
rights of way, encroachments, restrictions, and all other matters of record
affecting the Property, together with a legible copy of each document (to the
extent available), map and survey referred to in the Title Commitment.

 

3.4 Title Review. Purchaser shall have the right to approve or not to approve
the Title Commitment and the Survey and any exceptions to title shown thereon in
the exercise of Purchaser’s sole discretion, at any time during the period that
ends thirty (30) days prior to expiration of the Due Diligence Period (the
“Title Objection Date”). If Purchaser does not approve either the Title
Commitment or the Survey, Purchaser shall have the right to either (a) terminate
this Agreement by giving Sellers written notice of termination on or prior to
the Title Objection Date, or (b) give Sellers a written notice on or prior to
the Title Objection Date (“Title Objection Notice”) identifying the disapproved
title matters (“Title Objections”). With respect to any Title Objections,
Sellers shall notify Purchaser in writing (a “Title Objection Response”) within
ten (10) days after Sellers’ receipt of the Title Objection Notice whether
Sellers will cause the Title Objections to be removed or cured at or prior to
Closing in a manner satisfactory to Purchaser. If Sellers fail to respond, it
shall be deemed to have elected not to remove or cure any Title Objections. If
Sellers are unable or unwilling to remove or cure all Title Objections,
Purchaser shall have the right, at its option: (i) subject to satisfaction of
the other conditions to Closing, to close the purchase of the Property and take
title subject to the Title Objections that Sellers elect not to remove or cure;
or (ii) to terminate this Agreement by sending Sellers written

 

4



--------------------------------------------------------------------------------

notice prior to the expiration of the Due Diligence Period. All title matters
disclosed on the draft of the Title Commitment and/or Survey that exist as of
the last day of the Due Diligence Period (except any which Sellers have
expressly agreed to cure or remove) shall be referred to as “Permitted Title
Matters.”

 

3.5 Approval/Disapproval of Due Diligence. Purchaser shall have the right to
approve or not approve the results of its due diligence in the exercise of
Purchaser’s sole subjective discretion, by written notice delivered to Sellers
no later than the expiration of the Due Diligence Period. If Purchaser does not
deliver to Sellers written notice advising that Purchaser has approved or not
approved the results of its due diligence, Purchaser shall be deemed to have
approved of such matters. If Purchaser shall for any reason (or no reason) not
be satisfied with the results of its Due Diligence, this Agreement shall
terminate upon Purchaser’s written notification to Sellers not later than the
expiration of the Due Diligence Period, and if such written notice is not
received prior to the expiration of the Due Diligence Period, Purchaser’s right
to terminate this Agreement under this section shall be irrevocably waived.

 

3.6 Reimbursement for Special District. If Purchaser elects to terminate this
Agreement within the Due Diligence Period and the Special District described in
Section 4.1.4 is created as a result of the actions taken by or on behalf of
Purchaser as contemplated by such Section (whether created prior to or after
Purchaser’s termination of this Agreement), Sellers shall equally share with
Purchaser the legal fees and other reasonable expenses incurred in connection
with the creation of the Special District; provided, however, that the amount of
such payment by Sellers shall not exceed $35,000. Such reimbursement shall be
due and payable within ten (10) days after written request by Purchaser, which
request shall be accompanied by copies of invoices or other appropriate
documentation confirming the amount of Purchaser’s expenditures. In the event
that Purchaser terminates this Agreement and the Special District created by
Purchaser is used by a subsequent purchaser of the Property, Sellers shall
reimburse Purchaser for all previously unreimbursed costs of the creation of the
Special District; provided, however, that the amount of all such reimbursements
by Seller shall not exceed a total of $50,000 (including any reimbursement
payments previously made to Purchaser pursuant to this Section 3.6).

 

3.7 Service Contracts. Unless the Purchaser assumes such Service Contracts at
Closing, Sellers shall terminate prior to or at Closing all Service Contracts,
such as maintenance agreements, utility agreements, agreements for security
services, fire protection and landscaping services, and other similar agreements
for services affecting or relating to the Property (all such service contracts
shall be referred to herein as the “Service Contracts”). Unless expressly
assumed by Purchaser, all amounts due with respect to the Service Contracts
shall be and remain the sole responsibility of Sellers.

 

3.8 Employees. Purchaser shall have no obligation following the Closing to
employ or engage or to continue to employ or engage any individual or other
party employed or engaged by Sellers in connection with the Property, and any
and all amounts due any such person or other party shall be and shall remain the
sole responsibility of Sellers.

 

5



--------------------------------------------------------------------------------

ARTICLE 4

CONDITIONS PRECEDENT

 

4.1 Purchaser’s Conditions. Purchaser’s obligations to consummate the
transaction contemplated by this Agreement are expressly subject to the
fulfillment of each and all of the conditions set forth in this Section 4.1 on
or before the Closing Date. Each condition may be waived in whole or in part by
Purchaser by written notice to Sellers.

 

4.1.1 Performance of Covenants. Sellers shall have performed and complied in all
material respects with all of the terms of this Agreement to be performed and
complied with by Sellers prior to or at the Closing.

 

4.1.2 Representations and Warranties. The representations and warranties of
Sellers set forth in ARTICLE 5 shall be true and accurate on the Closing Date,
as if made on such date.

 

4.1.3 Delivery of Title Policy at Closing. The Title Company shall have
delivered to Purchaser at Closing an Owner’s Policy of Title Insurance (the
“Title Policy”), as of the date and time of the recording of the deed conveying
the Property to Purchaser, in the amount of the Purchase Price, containing such
endorsements as the Title Company may have committed to provide prior to the
expiration of the Due Diligence Period, insuring Purchaser as owner of good and
indefeasible fee simple title to the Property, and subject only to the Permitted
Title Matters. Sellers shall execute at Closing an affidavit in customary and
usual form as the Title Company shall reasonably require in order to issue the
Title Policy without exception for unfiled mechanics’ and materialmen’s liens.
The Title Policy may be delivered after the Closing if at the Closing the Title
Company issues a currently effective, duly executed “marked up” Title Commitment
and irrevocably commits in writing to issue the Title Policy in the form of the
“marked up” Title Commitment promptly after the Closing Date. The basic premium
for the Title Policy shall be borne by Sellers.

 

4.1.4 Creation of Special District. A special legislative district encompassing
all or substantially all of the Property consisting of one or more Tax Increment
Reinvestment Zones (“TIRZs”), Municipal Utility Districts (“MUDs”) or similar
public financing vehicles (cumulatively, the “Special District”) shall have been
created on terms and conditions satisfactory to Purchaser for the purpose of
providing financing for a portion of the infrastructure costs associated with
the redevelopment of the Property, and both the City of Sugar Land, Texas (the
“City”) and Fort Bend County, Texas shall have agreed to participate in such
Special District.

 

4.1.5 Development Agreement. Purchaser and the City shall have entered into a
Development Agreement satisfactory to Purchaser, in its sole discretion, setting
forth certain agreements between Purchaser and the City regarding the
development of the Property, including but not limited to TIRZ participation,
zoning, master plan approval, City consent to the Special District and bond
issuance and the City’s commitments to complete specified infrastructure
improvements on or near the Property and otherwise to cooperate with Purchaser
in connection with the development of the Property.

 

6



--------------------------------------------------------------------------------

4.1.6 Purchase of Adjacent Site. Either Purchaser or an affiliated entity shall
have closed its acquisition of the 640-acre tract of land adjacent to the
Property currently owned by the State of Texas and commonly known as “Tract
III.”

 

The conditions specified in Sections 4.1.4, 4.1.5 and 4.1.6 above are
hereinafter referred to collectively as the “Public Financing and Development
Conditions.”

 

4.2 Sellers’ Conditions. Sellers’ obligations to consummate the transaction
contemplated by this Agreement are expressly subject to the timely fulfillment
of the conditions set forth in this Section 4.2 on or before the Closing Date,
or such earlier date as is set forth below. Each condition may be waived in
whole or part by Sellers by written notice to Purchaser.

 

4.2.1 Performance of Covenants. Purchaser shall have performed and complied in
all material respects with all of the terms of this Agreement to be performed
and complied with by Purchaser prior to or at the Closing.

 

4.2.2 Representations and Warranties. The representations of Purchaser set forth
in ARTICLE 6 shall be true and accurate on the Closing Date, as if made on such
date.

 

ARTICLE 5

SELLERS’ REPRESENTATIONS AND WARRANTIES

 

5.1 Sellers’ Representations and Warranties. Sellers represent and warrant to
Purchaser as follows:

 

5.1.1 Title to Property; Leases. Except as listed on Schedule 5.1.1, to Sellers’
knowledge, there are no unrecorded leases or other agreements, documents or
instruments that affect title to the Property or that grant to any third party
any right to possess, use or lease the Property or any portion thereof.

 

5.1.2 Organization and Authority. Each Seller has been duly organized, is
validly existing, and is in good standing in the state in which it was formed.
Each Seller has the full right and authority and has obtained any and all
consents required to enter into this Agreement and to consummate or cause to be
consummated the transactions contemplated hereby. This Agreement has been, and
all of the documents to be delivered by each Seller at the Closing will be, duly
authorized and executed and constitute, or will constitute, as appropriate, the
valid and binding obligation of each Seller, enforceable in accordance with
their terms.

 

5.1.3 Conflicts and Pending Actions. To Sellers’ knowledge, there is no
agreement to which any Seller is a party or that is binding on any Seller that
is in conflict with this Agreement. There is no action or proceeding pending or,
to Sellers’ knowledge, threatened against any Seller that relates to the
Property or which challenges or impairs Sellers’ ability to execute or perform
its obligations under this Agreement.

 

7



--------------------------------------------------------------------------------

5.1.4 Foreign Person. None of the Sellers are a “foreign person” within the
meaning of Section 1445(f) of the Internal Revenue Code.

 

5.1.5 Documents. To Sellers’ knowledge, the copies of the documents to be
delivered to Purchaser pursuant to this Agreement will be correct and complete
copies of such documents as of the date of delivery (but Sellers make no
representation as to the accuracy of the content of any such documents prepared
by third parties), and shall include (a) all service or maintenance contracts
relating to the Property to which any Seller is a party, and (b) the
environmental reports, studies or other documents referenced in Section 3.3.1.

 

5.1.6 Notices from Governmental Authorities. To Sellers’ knowledge, Sellers have
not received from any governmental or regulatory authority written notice of any
material violation of any laws applicable (or alleged to be applicable) to the
Property, or any part thereof, that has not been corrected, except as may be
reflected in the documents and information delivered by Sellers to Purchaser
pursuant to Section 3.3.1.

 

5.1.7 Title to Personal Property. Sellers have and will convey to Purchaser good
and marketable title to any Personal Property acquired by Purchaser pursuant to
this Agreement, free and clear of all security interests, liens, encumbrances
and rights of third parties.

 

5.2 Representations and Warranties of Purchaser. Purchaser represents and
warrants to Sellers that:

 

5.2.1 Organization and Authority. Purchaser has been duly organized as a limited
partnership under the laws of the State of Delaware. Purchaser is validly
existing and in good standing under the laws of the State of Delaware and is
duly qualified to do business in the State of Texas. Purchaser has the full
right and authority and has obtained any and all consents required to enter into
this Agreement and to consummate or cause to be consummated the transactions
contemplated hereby. This Agreement has been, and all of the documents to be
delivered by Purchaser at the Closing will be, duly authorized and properly
executed and constitute, or will constitute, as appropriate, the valid and
binding obligations of Purchaser, enforceable in accordance with their
respective terms.

 

5.2.2 Conflicts and Pending Actions. There is no agreement to which Purchaser is
a party or that, to the knowledge of Purchaser, is binding on it, which is in
conflict with this Agreement. There is no action or proceeding pending or, to
the knowledge of Purchaser threatened, against Purchaser which challenges or
impairs the ability of Purchaser to execute or perform its obligations under
this Agreement.

 

5.3 Survival of Representations and Warranties. The representations and
warranties set forth in this ARTICLE 5 are made as of the date of this Agreement
and are remade as of the Closing Date and shall not be deemed to be merged into
or waived by the instruments of Closing,

 

8



--------------------------------------------------------------------------------

but shall survive the Closing for a period of twelve (12) months, except for the
representations in Sections 5.1.2 and 5.2.1, which representations shall survive
until expiration of any applicable statute of limitations and shall not
otherwise be limited as to time (such survival period, the “Survival Period”).
Any Sellers’ or Purchaser’s change in control, dissolution or other entity
change caused by operation of law occurring post-Closing shall not constitue a
violation under this paragraph. Terms such as “to Sellers’ knowledge,” “to the
best of Sellers’ knowledge” or like phrases mean the actual present and
conscious awareness or knowledge of William F. Schwer, Senior Vice President,
Secretary, and General Counsel for Imperial Sugar Company and an authorized
representative and officer of each of the other Sellers and Martha Martin,
Corporate Environmental Director for Imperial Sugar Company. Each party shall
have the right to bring an action against the other on the breach of a
representation or warranty hereunder, but only on the following conditions: (i)
the party bringing the action for breach first learns of the breach after
Closing and files such action within the Survival Period, and (ii) neither party
shall have the right to bring a cause of action for a breach of a representation
or warranty unless the damage to such party on account of such breach
(individually or when combined with damages from other breaches) equals or
exceeds $25,000.00. Sellers liability pursuant to this paragraph shall not
exceed $1,000,000, unless such breach results from fraudulent activity by
Sellers, as determined by a court of competent jurisdiction. Neither party shall
have any liability after Closing for the breach of a representation or warranty
hereunder of which the other party hereto had actual knowledge as of Closing.

 

ARTICLE 6

PURCHASER’S RELEASE AND INDEMNITY

 

SUBJECT TO SELLERS’ COMPLIANCE WITH THE TERMS OF THIS AGREEMENT, IN THE EVENT OF
CLOSING, PURCHASER AGREES TO RELEASE AND INDEMNIFY SELLERS FROM ALL CLAIMS,
LIABILITIES AND COSTS AS A RESULT OF THE ENVIRONMENTAL CONDITION OF THE PROPERTY
IN ACCORDANCE WITH THE ENVIRONMENTAL INDEMNITY ATTACHED AS EXHIBIT B HERETO (THE
“ENVIRONMENTAL INDEMNITY”). In support of the Environmental Indemnity, an
environmental insurance policy shall be acquired at Closing by Purchaser for the
benefit of Purchaser and Sellers. Such policy shall be issued by an insurance
company generally recognized in the industry as a reputable issuer of
environmental insurance coverages, shall provide pollution legal liability
insurance in a coverage amount of not less than Five Million Dollars
($5,000,000), and such policy shall be maintained in full force and effect for a
period of not less than five (5) years following the Closing (the “Environmental
Insurance”). The premium due with respect to the Environmental Insurance and all
other costs of issuance shall be borne by Purchaser and shall be fully paid at
Closing. A copy of the policy evidencing the Environmental Insurance shall be
delivered by Purchaser to Sellers following the Closing promptly after receipt
by Purchaser of such policy from the issuer thereof. Sellers agree to cooperate
with the reasonable requests of Purchaser and any carrier of the Environmental
Insurance in any matter relating to any claim under such policy provided Sellers
do not incur material cost or liability in connection therewith.

 

9



--------------------------------------------------------------------------------

ARTICLE 7

DISCLAIMERS, RELEASE AND INDEMNITY

 

7.1 Disclaimers by Sellers. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, IT
IS UNDERSTOOD AND AGREED THAT SELLERS HAVE NOT AT ANY TIME MADE AND IS NOT NOW
MAKING, AND IT SPECIFICALLY DISCLAIMS, ANY WARRANTIES OR REPRESENTATIONS OF ANY
KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY, INCLUDING,
BUT NOT LIMITED TO, WARRANTIES OR REPRESENTATIONS AS TO (I) MATTERS OF TITLE,
(II) ENVIRONMENTAL MATTERS RELATING TO THE PROPERTY OR ANY PORTION THEREOF,
INCLUDING, WITHOUT LIMITATION, THE PRESENCE OF HAZARDOUS MATERIALS (AS DEFINED
IN THE ENVIRONMENTAL INDEMNITY ATTACHED HERETO) IN, ON, UNDER OR IN THE VICINITY
OF THE PROPERTY, (III) GEOLOGICAL CONDITIONS, INCLUDING, WITHOUT LIMITATION,
SUBSIDENCE, SUBSURFACE CONDITIONS, WATER TABLE, UNDERGROUND WATER RESERVOIRS,
LIMITATIONS REGARDING THE WITHDRAWAL OF WATER, AND GEOLOGIC FAULTS AND THE
RESULTING DAMAGE OF PAST AND/OR FUTURE FAULTING, (IV) WHETHER, AND TO THE EXTENT
TO WHICH THE PROPERTY OR ANY PORTION THEREOF IS AFFECTED BY ANY STREAM (SURFACE
OR UNDERGROUND), BODY OF WATER, WETLANDS, FLOOD PRONE AREA, FLOOD PLAIN,
FLOODWAY OR SPECIAL FLOOD HAZARD, (V) DRAINAGE, (VI) SOIL CONDITIONS, INCLUDING
THE EXISTENCE OF INSTABILITY, PAST SOIL REPAIRS, SOIL ADDITIONS OR CONDITIONS OF
SOIL FILL, OR SUSCEPTIBILITY TO LANDSLIDES, OR THE SUFFICIENCY OF ANY
UNDERSHORING, (VII) THE PRESENCE OF ENDANGERED SPECIES OR ANY ENVIRONMENTALLY
SENSITIVE OR PROTECTED AREAS, (VIII) ZONING OR BUILDING ENTITLEMENTS TO WHICH
THE PROPERTY OR ANY PORTION THEREOF MAY BE SUBJECT, (IX) THE AVAILABILITY OF ANY
UTILITIES TO THE PROPERTY OR ANY PORTION THEREOF INCLUDING, WITHOUT LIMITATION,
WATER, SEWAGE, GAS AND ELECTRIC, (X) USAGES OF ADJOINING PROPERTY, (XI) ACCESS
TO THE PROPERTY OR ANY PORTION THEREOF, (XII) THE VALUE, COMPLIANCE WITH THE
PLANS, SIZE, LOCATION, AGE, USE, DESIGN, QUALITY, DESCRIPTION, SUITABILITY,
STRUCTURAL INTEGRITY, OPERATION, TITLE TO, OR PHYSICAL OR FINANCIAL CONDITION OF
THE PROPERTY OR ANY PORTION THEREOF, OR ANY INCOME, EXPENSES, CHARGES, LIENS,
ENCUMBRANCES, RIGHTS OR CLAIMS ON OR AFFECTING OR PERTAINING TO THE PROPERTY OR
ANY PART THEREOF, (XIII) THE CONDITION OR USE OF THE PROPERTY OR COMPLIANCE OF
THE PROPERTY WITH ANY OR ALL PAST, PRESENT OR FUTURE FEDERAL, STATE OR LOCAL
ORDINANCES, RULES, REGULATIONS OR LAWS, BUILDING, FIRE OR ZONING ORDINANCES,
CODES OR OTHER SIMILAR LAWS, (XIV) THE EXISTENCE OR NON-EXISTENCE OF UNDERGROUND
STORAGE TANKS, SURFACE IMPOUNDMENTS, OR LANDFILLS, (XV) THE MERCHANTABILITY OF
THE PROPERTY OR FITNESS OF THE PROPERTY FOR ANY PARTICULAR PURPOSE, (XVI) TAX
CONSEQUENCES, OR (XVII) ANY OTHER MATTER OR THING WITH RESPECT TO THE PROPERTY.

 

10



--------------------------------------------------------------------------------

7.2 Sale “As Is, Where Is.” PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING,
SELLERS SHALL SELL AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT THE
PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS,” EXCEPT TO THE EXTENT EXPRESSLY
PROVIDED OTHERWISE IN THIS AGREEMENT AND ANY DOCUMENT EXECUTED BY SELLERS AND
DELIVERED TO PURCHASER AT CLOSING. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, PURCHASER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLERS HAVE NOT
MADE AND IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESS OR IMPLIED WARRANTIES,
GUARANTEES, STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE
PROPERTY OR RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT LIMITATION,
PROPERTY INFORMATION PACKAGES DISTRIBUTED WITH RESPECT TO THE PROPERTY) MADE OR
FURNISHED BY SELLERS OR ANY REAL ESTATE BROKER, AGENT OR THIRD PARTY
REPRESENTING OR PURPORTING TO REPRESENT SELLERS, TO WHOMEVER MADE OR GIVEN,
DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING. PURCHASER REPRESENTS THAT IT IS A
KNOWLEDGEABLE, EXPERIENCED AND SOPHISTICATED PURCHASER OF REAL ESTATE AND THAT,
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, IT IS RELYING SOLELY ON ITS OWN
EXPERTISE AND THAT OF PURCHASER’S CONSULTANTS IN PURCHASING THE PROPERTY AND
SHALL MAKE AN INDEPENDENT VERIFICATION OF THE ACCURACY OF ANY DOCUMENTS AND
INFORMATION PROVIDED BY SELLERS. PURCHASER WILL CONDUCT SUCH INSPECTIONS AND
INVESTIGATIONS OF THE PROPERTY AS PURCHASER DEEMS NECESSARY, INCLUDING, BUT NOT
LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AND SHALL RELY
UPON SAME. BY FAILING TO TERMINATE THIS AGREEMENT PRIOR TO THE EXPIRATION OF THE
DUE DILIGENCE PERIOD, PURCHASER ACKNOWLEDGES THAT SELLERS HAVE AFFORDED
PURCHASER A FULL OPPORTUNITY TO CONDUCT SUCH INVESTIGATIONS OF THE PROPERTY AS
PURCHASER DEEMED NECESSARY TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY
AND THE EXISTENCE OR NON-EXISTENCE OF CURATIVE ACTION TO BE TAKEN WITH RESPECT
TO ANY HAZARDOUS MATERIALS ON OR DISCHARGED FROM THE PROPERTY, AND WILL RELY
SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF
SELLERS OR THEIR AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLERS AS ARE EXPRESSLY SET FORTH
IN THIS AGREEMENT. UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING, BUT NOT LIMITED TO, ADVERSE PHYSICAL OR CONSTRUCTION DEFECTS
OR ADVERSE ENVIRONMENTAL, HEALTH OR SAFETY CONDITIONS, MAY NOT HAVE BEEN
REVEALED BY PURCHASER’S INSPECTIONS AND INVESTIGATIONS.

 

7.3 Survival. The terms and conditions of this ARTICLE 7 shall expressly survive
the Closing, not merge with the provisions of any closing documents and shall be
incorporated into the Deed.

 

11



--------------------------------------------------------------------------------

Purchaser acknowledges and agrees that the disclaimers and other agreements set
forth herein are an integral part of this Agreement and that Sellers would not
have agreed to sell the Property to Purchaser for the Purchase Price without the
disclaimers and other agreements set forth above.

 

ARTICLE 8

SELLERS’ PRE-CLOSING COVENANTS

 

Sellers shall comply with the covenants contained in this ARTICLE 8 from the
Effective Date through the Closing Date unless Purchaser consents otherwise in
writing. Purchaser may grant or withhold any such consent requested by Sellers
in Purchaser’s sole discretion.

 

8.1 New Contracts; Rezoning . Sellers shall not, without Purchaser’s written
approval or its written request pursuant to Section 8.6 below, (i) enter into
any agreement of any type affecting the Property that would be binding upon the
Purchaser following the Closing Date or in any way limit Purchaser’s options
regarding development and use of the Property, or (ii) undertake to obtain or
consent to any rezoning of the Property.

 

8.2 Insurance. Sellers shall maintain or cause to be maintained in full force
and effect casualty and commercial general liability insurance with respect to
the Property consistent with Sellers’ past practices.

 

8.3 No Transfers. Sellers shall not sell, lease, encumber or otherwise transfer
any interest in all or any portion of the Property, or agree to do so.

 

8.4 No New Construction; No Demolition. Sellers will not cause or permit the
construction of any new structures or improvements upon the Land, and Sellers
will not take action to demolish any of the Improvements existing as of the
Effective Date, except as agreed to in writing by all the parties, which
agreement shall not be unreasonably denied.

 

8.5 Removal of Equipment and Certain Personal Property. Prior to Closing,
Sellers shall have the right, but not the obligation, to remove (i) any
equipment and other personal property (other than the “Imperial Sugar” signs)
from the structure on the Property known as the “Char House” and (ii) any
property containing the tradenames, logos, or trademarks used by Imperial Sugar,
including but not limited to the Imperial Sugar crown or any likeness thereof,
even in the event such property is attached to a building on the Property, but
notwithstanding the foregoing, Seller shall not remove the Imperial Sugar signs
or logo from the outside of the Char House or water tower. Such removal shall be
at Sellers’ expense and Sellers shall promptly repair, on terms reasonably
satisfactory to Purchaser, any structural or other damage to the “Char House”
caused by or in connection with the removal of such personal property.
Notwithstanding the foregoing, Sellers acknowledge that Purchaser may wish to
enter into negotiations with Sellers for the reasonable use of certain
tradenames, logos, or trademarks used by Imperial Sugar, including but not
limited to the Imperial Sugar crown and the “Imperial Sugar” sign located on the
“Char House”.

 

12



--------------------------------------------------------------------------------

8.6 Cooperation Regarding Special District. Sellers, at Purchaser’s expense,
shall generally cooperate as reasonably requested by Purchaser in connection
with Purchaser’s efforts to have the Special District created. Without limiting
the generality of the foregoing, Sellers, at Purchaser’s expense, shall execute
such petitions, consents and other documents and instruments relating to the
creation of the Special District as Purchaser may reasonably request and, if
requested by Purchaser, Sellers shall cause its appropriate representatives to
meet with or appear before city, county and/or state officials or legislative or
administrative bodies for the purpose of providing support for the creation of
the Special District.

 

ARTICLE 9

CLOSING

 

9.1 Closing Date.

 

9.1.1 Scheduled Closing Date. Provided that Purchaser does not terminate this
Agreement within the Due Diligence Period and that all conditions set forth in
ARTICLE 4 have been either satisfied or waived, the parties shall close the
transaction provided for herein (the “Closing”) on a date designated by
Purchaser, on at least ten (10) days’ notice to Sellers, that is not more than
one year after the Effective Date, or on such other date as the parties may
mutually agree upon in writing (the “Closing Date”); provided, however, that
unless Sellers shall otherwise agree in writing, and provided that all other
conditions to Purchaser’s obligations hereunder have been met, the Closing shall
occur within thirty (30) days after the Public Financing and Development
Conditions have been satisfied. Should Closing not occur within one year of the
Effective Date, this Agreement shall automatically terminate and the rights of
the parties shall be governed by Section 9.5 and otherwise as expressly provided
herein.

 

9.1.2 Extended Closing Date. Notwithstanding the provisions of Section 9.1.1
hereof, or any other provision of this Agreement to the contrary, Purchaser, at
its election and in its sole discretion, may extend the Closing Date to a date
subsequent to one year from the Effective Date on the following terms and
conditions:

 

(i) Each such extension shall be for a period of thirty (30) days, and Purchaser
shall provide written notice to Sellers of each such extension prior to the
latest Closing Date permitted under this Agreement at the time such notice of
extension is given. Any such extension of the Closing Date shall constitute an
irrevocable waiver by Purchaser of the Public Financing and Development
Conditions.

 

(ii) Within two (2) business days after each such extension of the Closing Date,
Purchaser shall deposit an additional $100,000 with the Title Company, which
amount shall become part of the Deposit and shall be applied and disbursed as
provided in Sections 2.2 and 9.5 hereof.

 

(iii) Purchaser may extend the Closing Date pursuant to this Section 9.1.2 for
up to twelve (12) periods of thirty (30) days each, such that the Closing

 

13



--------------------------------------------------------------------------------

may be extended for up to 360 days from the date that is one year from the
Effective Date, provided that the Deposit is increased by $100,000 for each and
every such extension, as provided in Section 9.1.2(i) above.

 

9.2 Sellers’ Deposit of Documents. On or before the Closing, Sellers shall
deposit into escrow with the Title Company (or shall authorize the Title Company
to retain from the Purchase Price for disbursement to the proper party) the
following:

 

9.2.1 A duly executed and acknowledged special warranty deed (in a form
reasonably acceptable to Purchaser) conveying the Property to Purchaser subject
only to the Permitted Title Matters (“Deed”);

 

9.2.2 A duly executed Bill of Sale with respect to the Personal Property, if
any, acquired by Purchaser hereunder;

 

9.2.3 A duly executed quitclaim instrument assigning to Purchaser all of
Sellers’ interest (a) in the Plans, (b) in all warranties of which Sellers are
the beneficiaries with respect to the Property, and (c) all governmental permits
and licenses pertaining to the ownership or occupancy of the Property (the
“General Assignment”);

 

9.2.4 A certificate executed by Sellers stating that all representations and
warranties made by Sellers pursuant to this Agreement are true and correct as of
the Closing Date (“Sellers’ Certificate”);

 

9.2.5 The basic premium for the Title Policy, the cost of the survey, recording
fees, transfer taxes and fees, escrow fees, sales tax and any other costs of
Closing customarily paid by sellers of real property in the state of Texas and
in the county in which the Property is located, plus or minus prorations as
provided in Section 9.6; provided that, subject to Section 11.9, Purchaser and
Sellers shall bear their own attorneys’ fees and costs in connection with the
negotiation and preparation of this Agreement and the transactions completed by
this Agreement;

 

9.2.6 Each Seller’s Non-Foreign Certification; and

 

9.2.7 Such additional documents as may be required by the Title Company or that
are reasonably necessary or desirable for conveyance of the Property and
completion of the Closing in accordance with this Agreement.

 

9.3 Title Policy. At Closing, and as a condition to Purchaser’s obligation to
close, the requirements of Section 4.1.3 with respect to the Title Policy shall
be met.

 

9.4 Purchaser’s Deposit of Documents and Funds. Purchaser shall deposit into
escrow with the Title Company:

 

9.4.1 The Purchase Price in accordance with the provisions of ARTICLE 2, the
cost for any endorsements to the Title Policy desired by Purchaser, and any
costs of

 

14



--------------------------------------------------------------------------------

Closing customarily paid by purchasers of real property in the state of Texas
and the county in which the Property is located, plus or minus prorations as
provided in Section 9.6, by wire transfer of federal funds to the Title Company,
on or before the Closing Date;

 

9.4.2 The duly executed Environmental Indemnity;

 

9.4.3 Such additional documents as may be required by the Title Company or that
are reasonably necessary or desirable for conveyance of the Property and
completion of the Closing in accordance with this Agreement; and

 

9.4.4 The Environmental Insurance policy or a binder evidencing such insurance
and evidence of payment of the premium therefor with original policy to follow.

 

9.5 Default, Termination and Remedies.

 

9.5.1 Purchaser’s Termination. This Agreement shall automatically terminate
without further notice or action by Purchaser upon the occurrence of any of the
following events, provided that a Purchaser’s Default (as defined below) has not
theretofore occurred and remains uncured: (a) any condition to Closing contained
in Section 4.1 has not been satisfied or waived by Purchaser in writing as of
the Closing Date, or (b) Purchaser’s exercise of its right to terminate this
Agreement pursuant to Section 3.4 (Title Review), Section 3.5 (Approval/
Disapproval of Due Diligence), or ARTICLE 10 (Damage, Destruction and
Condemnation) within the time periods established by such Sections. “Purchaser’s
Default” shall mean a material default by Purchaser in the performance of its
obligations under this Agreement that has not been cured within five (5)
business days after Purchaser’s receipt of written notice from Sellers
specifying in reasonable detail the nature of the alleged default by Purchaser.
A Purchaser’s Default shall specifically include a failure by Purchaser to
consummate the Closing within one year of the Effective Date (or such earlier or
later date for the Closing as may be provided by Section 9.1), provided that
this Agreement has not been properly terminated by Purchaser because of
occurrence of any one or more of the events described in the foregoing clauses
(a) and (b) of this Section 9.5.1; provided, however, that the Public Financing
and Development Conditions shall be deemed irrevocably waived if Purchaser shall
elect to extend the date for the Closing as provided in Section 9.1.2.

 

9.5.2 Sellers’ Termination. Provided that a Sellers’ Default has not theretofore
occurred and remains uncured, this Agreement shall automatically terminate
without further notice or action by Sellers if any condition to Closing
contained in Section 4.2 has not been satisfied or waived by Sellers in writing
by the Closing Date. “Sellers’ Default” shall mean a material default by Sellers
in the performance of its obligations under this Agreement that has not been
cured within five (5) business days after Sellers’ receipt of written notice
from Purchaser specifying in reasonable detail the nature of the alleged default
by Sellers.

 

15



--------------------------------------------------------------------------------

9.5.3 Remedies. If a Seller breaches this Agreement, Purchaser shall be entitled
to pursue all rights and remedies available under this Agreement, at law and/or
in equity; provided, however, that if the transaction provided for herein shall
fail to close because of such Seller’s Default, Purchaser, as its sole and
exclusive remedy, may either (a) seek the remedy of specific performance, which
Sellers hereby acknowledge to be an appropriate remedy in the event of a
Seller’s Default, or (b) assert a claim against Sellers for Purchaser’s actual
out-of-pocket expenses incurred in connection with this Agreement, creation of
the Special District and the other transactions contemplated hereby, in an
aggregate amount of up to but in no event exceeding $100,000, in addition to
Purchaser’s remedy regarding expenses it incurs relating to the Special
District, as set forth in Section 3.6, Purchaser hereby waiving its right to any
claim for damages in excess of such amount. If Purchaser breaches this
Agreement, Sellers shall be entitled to pursue all rights and remedies provided
for under this Agreement, subject to the limitations set forth in Section 9.5.4
below; provided, however, that Sellers shall not be entitled to pursue the
remedy of specific performance. A breach of this Agreement by one Seller shall
constitute a breach hereof by all of the Sellers.

 

9.5.4 Liquidated Damages. If a Purchaser’s Default occurs and the Closing fails
to occur by reason of such Purchaser’s Default, Sellers shall thereupon be
released from their obligations hereunder. Purchaser and Sellers agree that
based upon the circumstances now existing, known or unknown, it would be
impractical or extremely difficult to establish Sellers’ damages by reason of a
Purchaser’s Default. Accordingly, Purchaser and Sellers agree that it would be
reasonable at such time to award Sellers liquidated damages in such event equal
to the amount of the Deposit and all interest which has accrued thereon less any
of the Title Company’s charges. If a Purchaser’s Default shall occur hereunder,
the Title Company shall disburse the Deposit to Sellers within five (5) days
following Sellers’ demand therefor.

 

Sellers and Purchaser acknowledge and agree that the foregoing liquidated
damages provision is reasonable and shall be Sellers’ sole and exclusive remedy
in lieu of any other relief, right or remedy, at law or in equity, to which
Sellers might otherwise be entitled by reason of a Purchaser’s Default.

 

If the Closing fails to occur for any reason other than a Purchaser’s Default
under this Agreement, the Title Company shall disburse to Purchaser the Deposit,
plus the accrued interest thereon, less the Independent Consideration and
Purchaser’s share of cancellation charges due the Title Company.

 

9.6 Prorations. Except as otherwise provided herein, all receipts,
disbursements, income and expenses of the Property will be prorated as of 11:59
p.m. on the day immediately preceding the Closing Date. If following the Closing
either party discovers an error in the prorations statement, it shall notify the
other party and the parties shall promptly make any adjustment required.

 

9.6.1 Property Taxes. All real and personal property ad valorem taxes and
special assessments, if any, whether payable in installments or not, shall be
prorated as of

 

16



--------------------------------------------------------------------------------

the Closing Date, based on the latest available tax rate and assessed valuation.
If the amount of any installment of real property taxes is not known as of the
Closing Date, then a proration shall be made by the parties based on a
reasonable estimate of the real property taxes applicable to the Property and
the parties shall adjust the proration when the actual amount becomes known upon
the written request of either party made to the other.

 

9.6.2 Utility Charges. All utility charges shall be prorated as of the Closing
Date and Sellers shall attempt to obtain a final billing therefor. All utility
security deposits, if any, shall be retained by Sellers.

 

9.6.3 Possession. Sellers shall deliver exclusive right of possession of the
Property to Purchaser on the Closing Date, subject to the Permitted Title
Matters.

 

ARTICLE 10

DAMAGE, DESTRUCTION AND CONDEMNATION

 

Sellers shall promptly notify Purchaser in writing of any damage to the Property
and of any taking or threatened taking of all or any portion of the Property.
Within a reasonable period of time after receipt of such notice, Purchaser and
Sellers shall jointly determine whether a material part of the Property has been
damaged or whether such taking or threatened taking has affected or will affect
a material part of the Property. As used herein, (a) the destruction of a
“material part” of the Property shall be deemed to mean an insured or uninsured
casualty to the Property having an estimated cost of repair which in the
reasonable judgment of Purchaser and Sellers equals or exceeds Five Hundred
Thousand Dollars ($500,000); and (b) a taking by eminent domain of a portion of
the Property shall be deemed to affect a “material part” of the Property if in
the reasonable judgment of Purchaser and Sellers the estimated value of the
portion of the Property taken exceeds Five Hundred Thousand Dollars ($500,000).
Purchaser may elect, by written notice delivered to Sellers within twenty (20)
days after giving Sellers notice of such determination, to terminate this
Agreement in accordance with Section 9.5.1 if a material part of the Property
has been damaged or if such taking has affected or will affect a material part
of the Property. If Purchaser does not so terminate, (i) in the case of damage
to a material part of the Property, Sellers shall assign to Purchaser at the
Closing its right to recover under any insurance policies covering such damage
and shall pay Purchaser at the Closing the amount of the deductible under such
policies, if any.

 

In the case of a threatened or actual taking of a material part of the Property,
Sellers shall assign to Purchaser at the Closing Sellers’ entire right, title
and interest in the proceeds thereof. If between the Effective Date and the
Closing Date the Property suffers damage that is not material, Sellers shall, at
their option, repair such damage at its expense prior to the Closing or take a
reduction in purchase price equal to the value of the damage to the Property.
However, if the damage is to a building on the Property, such damage shall not
be considered material or require compensation or remediation by the Sellers
unless the building is the “Char House”. The Closing Date shall be extended as
necessary to permit Purchaser to exercise its right under this ARTICLE 10.

 

17



--------------------------------------------------------------------------------

Purchaser and Sellers hereby acknowledge and agree that the Uniform Vendor and
Purchaser Risk Act (for purposes of this Article 10 only, the “Act”), codified
at §5.007 of the Texas Property Code, shall not apply to this Agreement, and
that any and all rights created under the Act are hereby waived by Sellers and
Purchaser and any and all provisions in the Act shall not be binding upon either
Sellers or Purchaser. The provision of this Article 10 are agreed to in lieu of
the application of any of the provisions of the Act.

 

ARTICLE 11

GENERAL

 

11.1 Notices. All notices, demands, approvals, and other communications provided
for in this Agreement shall be in writing and shall be effective when sent to
the recipient’s address set forth below upon the earlier of (a) when personally
delivered to the recipient; (b) the third business day following deposit in the
United States mail, postage prepaid, by registered or certified United States
mail, return receipt requested; or (c) one business day after deposit with a
recognized overnight courier or delivery service; or (d) on the business day of
transmission when sent on a business day by telecopy with transmission
confirmed. If the date on which any notice to be given hereunder falls on a
Saturday, Sunday or legal holiday, then such date shall automatically be
extended to the next business day.

 

The addresses for notice are: SELLERS:    Imperial Sugar Company and     
Imperial Sweetener Distributors, Inc.,      Fort Bend Utilities, and     
Imperial-Savannah LP      c/o Imperial Sugar Company      8016 Highway 90-A     
Sugar Land, Texas 77478      Attn: William F. Schwer      Fax: (281) 490-9881
PURCHASER:    Cherokee Sugar Land, L.P.      106 East 6th Street, Suite 900     
Austin, Texas 78701      Attn: Kyndel W. Bennett      Fax: (512) 322-5301 with a
copy to:    Cherokee Investment Partners, LLC      702 Oberlin Road, Suite 150  
   Raleigh, North Carolina 27605      Attn: Managing Director with a copy to:   
Will C. Perry      W.C. Perry Land Development, LP      One Sugar Creek Center
Blvd. Suite 620

 

18



--------------------------------------------------------------------------------

     Sugar Land, TX 77478      Telephone: (281) 313-7000      Fax: (281)
313-7001

with a copy to:

   Thomas C. Watkins, Esq.      Schell Bray Aycock Abel & Livingston P.L.L.C.  
   230 North Elm Street, Suite 1500      Greensboro, North Carolina 27401     
Telephone: (336) 370-8800      Fax: (336) 370-8830

 

Either party may change its address by written notice to the other given in the
manner set forth above.

 

11.2 Entire Agreement. This Agreement and the Exhibits and Annexes hereto
contain the entire agreement and understanding between Purchaser and Sellers
concerning the subject matter of this Agreement and supersede all prior
agreements, terms, understandings, conditions, representations and warranties,
whether written or oral, made by Purchaser or Sellers concerning the Property or
the other matters which are the subject of this Agreement. This Agreement has
been drafted through a joint effort of the parties and, therefore, shall not be
construed in favor of or against either of the parties.

 

11.3 Amendments and Waivers. No addition to or modification of this Agreement
shall be effective unless set forth in writing and signed by the party against
whom the addition or modification is sought to be enforced. The party benefited
by any condition or obligation may waive the same, but such waiver shall not be
enforceable by another party unless made in writing and signed by the waiving
party.

 

11.4 Invalidity of Provision. If any provision of this Agreement as applied to
either party or to any circumstance shall be adjudged by a court of competent
jurisdiction to be void or unenforceable for any reason, the same shall in no
way affect (to the maximum extent permissible by law) any other provision of
this Agreement.

 

11.5 References. The headings used in this Agreement are provided for
convenience only and this Agreement shall be interpreted without reference to
any headings. All references are to calendar days. The masculine, feminine or
neuter gender and the singular or plural number shall be deemed to include the
others whenever the context so indicates or requires.

 

11.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas applicable to contracts made and
to be performed in Texas.

 

11.7 Confidentiality and Publicity. Purchaser agrees that the documents and
information that it receives with respect to the transaction contemplated by
this Agreement will be used solely for the purpose of evaluating the transaction
and for no other purpose. As a result, Purchaser agrees to keep all documents
and information that it obtains as a result of its Due

 

19



--------------------------------------------------------------------------------

Diligence (the “Information”) strictly confidential and it shall not disclose
any of the Information to any third party; provided however, that any portion of
the Information may be disclosed to (a) “Related Parties” who, in Purchaser’s
reasonable judgment, need to know the Information to evaluate the Property and
the transaction contemplated by this Agreement and (b) any persons when required
in writing by any governmental authority or by subpoena or court order provided
Purchaser gives Sellers prompt notice of any request to disclose Information so
that Sellers may object to the request and/or seek an appropriate protective
order. Purchaser shall inform any Related Parties of the confidential nature of
the Information and shall direct them to treat the Information with strict
confidence. The term “Related Parties” means, with respect to Purchaser, its
directors, officers, partners, members, managers, employees, brokers, insurance
agents, outside legal counsel, accounting firms, parties contracted with for the
review and evaluation of the Property and prospective lenders. Notwithstanding
the foregoing, Purchaser shall be responsible for the breach of the terms of
this Section 11.7 by reason of any act or omission of any Related Parties or any
other party that may have obtained access to the Information by, through or
under Purchaser or any Related Parties in violation of this Section. The parties
shall consult with each other prior to issuing any press release or making any
public announcement with respect to this Agreement or the transaction
contemplated herein (including the financial terms hereunder), and shall not
issue any such press release or public announcement prior to such consultation
or to which the other party shall reasonably object, except as may be required
by law or judicial process. These confidentiality obligations shall not apply to
any information that is in the public domain through no breach by a party hereto
of its obligations hereunder.

 

11.8 Time. Time is of the essence in the performance of the parties’ respective
obligations under this Agreement.

 

11.9 Attorneys’ Fees. In the event of any legal proceeding arising out of or
relating to this Agreement or any breach hereof, the prevailing party in such
proceeding shall be entitled to recover its reasonable costs and expenses in
connection therewith, including, without limitation reasonable attorneys’ fees.

 

11.10 Assignment. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective successors and assigns; provided,
however, that neither party shall have the right to assign all or any portion of
its interest in this Agreement without the other party’s prior written consent.

 

11.11 Further Assurances. The parties agree to take such further actions and
execute and deliver such additional documents as may be reasonable or
appropriate to carry out the terms of this Agreement.

 

11.12 No Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any person other than the parties to it and their respective
permitted successors and assigns.

 

11.13 Remedies Cumulative. Except as expressly set forth herein, the remedies
set forth in this Agreement are cumulative and not exclusive to any other legal
or equitable remedy available to a party.

 

20



--------------------------------------------------------------------------------

11.14 Commissions, Indemnity. Sellers shall be responsible for all brokerage or
finder’s fees and commissions, if any, arising from or relating to the
transactions contemplated by this Agreement. Sellers hereby indemnify and agree
to protect, defend and hold the Purchaser harmless from and against all
liability, cost, damage or expense (including without limitation attorneys’ fees
and costs incurred in connection therewith) on account of any brokerage
commission or finder’s fee that Sellers have agreed to pay or that is claimed to
be due as a result of the actions of the Sellers.

 

11.15 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. No single signature page hereto need
contain the signatures of all parties to this Agreement, provided that one or
more signature pages collectively contain the signatures of all parties.
Signature by facsimile or other electronic means shall have the force and effect
of original execution.

 

[Signature Page Follows]

 

21



--------------------------------------------------------------------------------

Signature Page of

Purchase and Sale Agreement

 

IN WITNESS WHEREOF, the parties have executed this Agreement, and it is
effective, as of the Effective Date.

 

PURCHASER: CHEROKEE SUGAR LAND, L.P. By:   Verturo Sugar Land, L.P.     General
Partner     By:   Verturo Sugar Land GP, LLC         General Partner         By:
 

 

--------------------------------------------------------------------------------

            Kyndel Bennett, Manager By:   W. C. Perry Land Development, L.P.    
General Partner     By:   W. C. Perry Land Development, LLC         General
Partner         By:  

 

--------------------------------------------------------------------------------

            Will C. Perry, Manager SELLERS: IMPERIAL SUGAR COMPANY

 

--------------------------------------------------------------------------------

H.P. Mechler, Vice President and Chief Financial Officer IMPERIAL SWEETENER
DISTRIBUTORS, INC.

 

--------------------------------------------------------------------------------

H.P. Mechler, Vice President FORT BEND UTILITIES

 

--------------------------------------------------------------------------------

H.P. Mechler, Vice President IMPERIAL-SAVANNAH LP By:   Savannah Molasses and
Specialties Company Its:   General Partner

 

--------------------------------------------------------------------------------

H.P. Mechler, Vice President

 

 

22



--------------------------------------------------------------------------------

SCHEDULE 3.3.1

 

ENVIRONMENTAL REPORTS



--------------------------------------------------------------------------------

SCHEDULE 5.1.1

 

LEASES

 

NONE



--------------------------------------------------------------------------------

EXHIBIT A

 

LEGAL DESCRIPTION



--------------------------------------------------------------------------------

EXHIBIT B

 

ENVIRONMENTAL INDEMNITY



--------------------------------------------------------------------------------

ANNEX A

 

ESCROW AGREEMENT



--------------------------------------------------------------------------------

ANNEX B

 

ENTRY AGREEMENT